DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of the Application
This Office Action is in response to applicant’s arguments filed on 1/20/22.  Claims 1-143, 153, 156-242 have been cancelled.  Claims 144-152, 154-155 are pending and examined herein.
Applicant’s arguments have been fully considered but found not persuasive.  The rejection of the last Office Action is maintained for reasons of record and repeated below for Applicant’s convenience.                                                                                                                                                                                   
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 144-152, 154-155 are rejected under 35 U.S.C. 103 as being unpatentable over Biswal et al. (WO 2007/005879 A2, of record) in view of Rise et al. (US Patent 5,716,377, of record), Blumberg et al. (US Patent 5,420,162, of record), Chang et al. (US Patent 6,063,814), and Drieger et al. (US Patent 6,080,784, of record), Hattori (US Patent 6,268,395, of record).
The instant claims are directed to a method for treating one or more symptoms of Parkinson’s disease by administering a phorbol ester of formula I in combination with another therapeutic agent.  
Biswal et al. teach treating diseases related to oxidative stress (abstract), for example Parkinson’s disease (page 1, lines 23-25).  Specifically, Biswal et al. teach a method of treating Parkinson’s disease by administering an agent listed in Table 1A that increases by at least 10% an Nrf2 biological activity in the cell (page 2, lines 25-32).  A preferred agent in Table 1A is phorbol 12-myristate 13-acetate (PMA), which is the same compound as instantly claimed.  The formulations can be administered to human patients in therapeutically effective amounts, with the preferred dosage depending on variables, such as the disorder, overall health of the patient, formulation of the compound excipients, and route of administration (page 45, lines 27-32).  Compositions and methods of this invention may be used in combination with any conventional therapy known in the art (page 53, lines 22-23).
However, Biswal et al. fail to disclose another therapeutic agent for Parkinson’s disease.

Therefore, it would have been prima facie obvious to a person of ordinary skill in the art, prior to the effective filing date of the claimed invention, to combine phorbol 12-myristate 13-acetate, as taught by Biswal et al., with levodopa in the method of treating Parkinson’s disease in a patient who has undergone or will undergo deep brain stimulation therapy, as taught by Rise et al.
A person of ordinary skill in the art would have been motivated to combine phorbol 12-myristate 13-acetate with levodopa because both have been individually taught to be useful for treating Parkinson’s disease.  Therefore, one of ordinary skill in the art would have had a reasonable expectation of success in treating Parkinson’s disease by administering the therapeutically additive effect of phorbol 12-myristate 13-acetate and levodopa.
"It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... The idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).
The Examiner notes that it is obvious to administer the active agents either simultaneously or sequential as deemed proper to one of ordinary skill in the art.

Blumberg et al. teach phorbol ester pharmaceutical compositions and their use in treating inflammation (title and abstract).  A preferred phorbol ester is PMA (Figures 1-5 and Examples 1-3) administered safely and in therapeutically effective amounts as low as 10 µg per dosage unit, depending on the route of administration and as readily determined by one skilled in the art (col. 4, lines 39-45).
Chang et al. (US Patent 6,063,814) teach phorbol esters as anti-neoplastic and white blood cell elevating agents.  A preferred phorbol ester is phorbol 12-myristate 13-acetate (known as TPA or PMA) (title, abstract, col. 5, line 15-16).  The phorbol esters may be administered in dosage amount ranges of 0.00001 to 1500 µg per dose, with preferred dosages of 100, 250, 500, or 1000 µg per dose.  The precise dosage amount will depend on exigencies of the medical situation and the judgement of the physician treating the patient according with conventional practice among medical professionals.  The exact dosage will depend on such factors as the age, weight, and condition of the patient, frequency of administration and the manner in which the patient responds to the treatment (col. 4, lines 36-61).
Drieger et al. teach compositions with protein kinase C-modulatory and anti-inflammatory activity (abstract), such as phorbol esters (col. 2, lines 48-54), and in particular PMA (col. 10, line 35).  The dosage amounts vary, but in particular, 100 µg to 100 mg are preferred (col. 15, lines 57-64).
Hattori teaches phorbol derivatives as an antiviral agent (title and abstract).  A preferred phorbol derivative is TPA (col. 3, lines 43-44, 57; Table 1; col. 9, lines 11; col. 11, lines 60-65; col. 12, lines 18-39).  Activity was observed for phorbol derivatives in 
Therefore, it would have been prima facie obvious to a person of ordinary skill in the art, prior to the effective filing date of the claimed invention, to have administered phorbol 12-myristate 13-acetate in an effective amount from 10 to 1500 µg in the method for treating one or more symptoms of Parkinson’s disease, as taught by Biswal et al.
A person of ordinary skill in the art would have been motivated to administer phorbol 12-myristate 13-acetate in an effective amount from 10 to 1500 µg, because the literature is replete with references teaching administration of phorbol 12-myristate 13-acetate at this low dosage range for therapeutic purposes.  The literature does not mention any toxic side effects associated at this claimed range, therefore completely safe and tolerable for humans.  Therefore, one of ordinary skill in the art would have had a reasonable expectation of success starting at a well-established and therapeutically effective dosage range, as taught in Blumberg, Chang, Drieger, and Hattori, for the initial dosage and subsequent optimization, in the treatment of Parkinson’s disease, as taught in Biswal et al. 
Generally, mere optimization of ranges will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical.  “When the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimal or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); “The normal desire of scientists or artisans to improve upon what is already In re Peterson, 315 F. 3d at 1330, 65 USPQ 2d at 1382; lt has been held that it is within the skills in the art to select optimal parameters, such as amounts of ingredients, in a composition in order to achieve a beneficial effect. In re Boesch, 205 USPQ 215 (CCPA 1980)  MPEP 2114.04         

Response to Arguments
Applicant argues that Biswal does not teach that PMA is a preferred agent for diseases related to oxidative stress, such as Parkinson’s disease.  Biswal teaches that an agent in Table 1A provides an increase of at least 10% in Nrf2 expression or biological activity in the cell, however, based on Figures 18A and 18B and page 18, lines 23 to page 19, line 3, one of ordinary skill in the art would have understood that PMA did not increase nor have an effect on increasing the expression of Nrf2 nor Nrf2-regulated antioxidant genes (GCLc and NQO1).
	This is not persuasive because Applicant is reminded that Biswal et al. clearly teach a method of treating Parkinson’s disease by administering an agent listed in Table 1A that increases by at least 10% an Nrf2 biological activity in the cell (page 2, lines 25-32).  A preferred agent in Table 1A is phorbol 12-myristate 13-acetate (PMA), which is the same compound as instantly claimed.
Furthermore, there is nothing from Figures 18A or 18B that states that PMA does not increase Nrf2 expression.  This would go against the whole concept of Biswal’s teachings.  Why would PMA be listed among all the other agents listed in Table 1A as increasing Nrf2 biological activity by at least 10% in the cell, if it did not have this 
Furthermore, Applicant submits several references that show that PMA was not understood by one of ordinary skill in the art to provide an antioxidant response.  On the contrary, the state of the art supports that it was commonly known that PMA increases oxidative stress to cells, which is the opposite of an antioxidant response.
	This is not persuasive because the mechanism of action is given little patentable weight as long as the cited prior art references teaches or suggests that the same claimed patient population is being administered the same claimed active agent.  
	Applicant’s arguments herein are related to the mechanism of action of an agent in the treatment.  Note that the mechanism of action of an agent in the treatment, by itself, does not have a bearing on the patentability of the invention if the method steps are already known even though applicant has proposed or claimed the mechanism.  Applicant’s recitation of a new mechanism of action for the prior art method will not, by itself, distinguish the instant claims over the prior art teaching the same or nearly the same method steps.
	Applicant also argues that Biswal is limited to in vitro models, and that they do not necessarily imply or lead to the conclusion that phorbol esters of Formula I would be effective for treatment of Parkinson’s disease.  Applicant’s arguments are supported by literature (Ramsey, Anandhan, Lamm, and Fisiologia et al.)
	This is not persuasive because whether Biswal provides data or in vivo or in vitro models or not, the fact remains that Biswal clearly teaches the treatment of Parkinson’s disease by the administration of PMA.  Enablement is not a criteria for a reference to be 
	The Ramsey reference merely speculates that when nuclear localization of Nrf2 is strongly induced, it may be insufficient to protect neurons from degeneration in PD patients.  Applicant fails to consider that the Parkinson’s disease patients used in this study have extensive oxidative damage, which may be the cause of the aberrant regulation of downstream Nrf2 nuclear localization (second to last paragraph on page 2).  In fact, Ramsey teaches that oxidative stress is a common pathogenic mechanism in PD, and that Nrf2 acts as an “on” switch for the endogenous antioxidant response.  Therefore, it would be expected that Nrf2 would be activated in PD based on the presence of oxidative damage in PD patients (second to last paragraph on page 7).
	The Anandhan reference only serves to support the position that increasing Nrf2 levels is beneficial to patients with Parkinson’s disease.  As acknowledged by the Applicant, Anandhan teaches that “more broadly, it indicates NRF2 biology as fundamental to PD pathogenesis and suggesting that targeting NRF2 activation may delay the onset and progression of PD.”  This supports Biswal in that any agent responsible of increasing Nrf2 can serve to treat Parkinson’s disease, whereas treating involves delaying the onset or progression of PD. 
	The Lamm reference was cited by the Applicant, but it appears to be irrelevant as there is no mention of Nrf2 nor PMA.  Applicant is reminded that while Lamm teaches that there are no effective treatments to stop or reverse the neurodegeneration process in the brain, the instant claims are drawn to a method of treating Parkinson’s disease, which is entirely different.

Applicant argues that the claimed method provides unexpected superior results, which are commensurate with the scope of the claims.  
This is not persuasive because the Han Declarations, filed previously, merely shows the claimed invention works as intended, and there is no explanation as to why the results are allegedly unexpected or surprising.
In view of the foregoing, when all of the evidence is considered, the totality of the rebuttal evidence of nonobviousness fails to outweigh the evidence of obviousness.
Regarding the establishment of unexpected results or synergism, a few notable principles are well settled.  The Applicant has the initial burden to explain any proffered data and establish how any results therein should be taken to be unexpected and significant.  See MPEP 716.02 (b).  It is applicant’s burden to present clear and convincing factual evidence of nonobviousness or unexpected results, i.e., side-by-side comparison with the closest prior art in support of nonobviousness for the instant claimed invention over the prior art.  The claims must be commensurate in the scope with any evidence of unexpected results.  See MPEP 716.02 (d).  With regard to synergism, a prima facie case of synergism has not been established if the data or result is not obvious.  The synergism should be sufficient to overcome the obviousness, but must also be commensurate with the scope of the claims.  Further, if the Applicant 
 	Applicant argues that Biswal fails to disclose the claimed dosage range of 10-1500 µg of a phorbol ester of Formula I.  Applicant argues that the other cited prior art literature does not mention any toxic side effects associated at this claimed range, let alone the same diseases as Biswal.
This is not persuasive because the literature is replete with references teaching the administration of phorbol 12-myristate 13-acetate at the claimed low dosage range, not only in a safe manner, but also in a way that is therapeutically effective.  The literature does not mention any toxic side effects associated at this claimed range, therefore completely safe and tolerable for humans.  Therefore, one of ordinary skill in the art would have had a reasonable expectation of success starting at a well-established and therapeutically effective dosage range, as taught in Blumberg, Chang, Drieger, and Hattori, for the initial dosage and subsequent optimization, in the treatment of Parkinson’s disease, as taught in Biswal et al. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yong S. Chong whose telephone number is (571)-272-8513.  The examiner can normally be reached Monday to Friday: 9 am to 5 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel, can be reached at (571)-270-5239.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866)-217-9197 (toll-free).

/Yong S. Chong/Primary Examiner, Art Unit 1627